 



Exhibit 10
The following summarizes the 2006 Executive Compensation Direct Pay Program as
approved by the Compensation Committee of the Board of Directors of Jefferies
Group, Inc. for the following executive officers:

      Richard B. Handler, Chief Executive Officer:
Salary:
  $1 million
2006 Annual Bonus Range:
  $0 — $11 million
Long-term Equity Incentive:
  474,637 restricted stock units, valued at $16 million, were granted in August
of 2004 representing part of the executive’s 2005 and 2006 compensation. The
restricted stock units were subject to 2005 performance criteria and vest in
January of 2008.
 
    Brian P. Friedman, Chairman of the Executive Committee of Jefferies &
Company, Inc.
Salary:
  $500,000
2006 Annual Bonus Range:
  $0 — $5,500,000
Long-term Equity Incentive:
  147,167 restricted stock units, valued at $6 million, were granted in August
of 2005 representing part of the executive’s 2005 and 2006 compensation. The
restricted stock units are subject to 2006 performance criteria and vest in
August of 2008.
 
    Joseph A. Schenk, Executive Vice President and Chief Financial Officer:
Salary:
  $275,000
2006 Annual Bonus Range:
  $725,000 — $3,058,333
Long-term Equity Incentive:
  None
 
    Lloyd H. Feller, Executive Vice President, General Counsel and Secretary
Salary:
  $500,000
2006 Annual Bonus Range:
  $400,000 — $1,100,000
Long-term Equity Incentive:
  18,271 restricted stock units, valued at $1 million, were granted in February
of 2006 representing part of the executive’s 2006 through 2010 compensation. The
restricted stock units are subject to 2006 performance criteria and vest 20% on
each of February 1, 2007. February 1, 2008, February 1, 2009, February 1, 2010
and December 15, 2010.

Other than the guaranteed bonus amounts for Messrs. Schenk and Feller of
$725,000 and $400,000, respectively, the initial amounts of the 2006 bonuses
will be dependent on earnings per share, return on equity and pre-tax profit
margin. These financial measures are to be calculated using consolidated
after-tax earnings from continuing operations of Jefferies Group, Inc. All
financial results will be adjusted to add back the negative effect of
extraordinary transactions (e.g. mergers, acquisitions, or divestitures), if
any, occurring during 2006. Formulas were approved by the Compensation Committee
for the executives which provide for the guaranteed minimum bonus or no annual
bonus if minimum threshold levels of performance are not achieved and maximum
bonus if performance equals or exceeds the top performance threshold level. In
all, six threshold levels of performance and corresponding bonus amounts were
approved for each of the executive officers listed above by the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



Company performance falling between set threshold levels of performance will
result in an amount of bonus interpolated between such set threshold levels of
performance.
The Compensation Committee reserved the right to take into consideration
additional performance measures in determining whether to reduce calculated
bonus awards. However, the Compensation Committee does not have discretion to
increase awards.
Bonuses for the first six months of 2006 and for the first nine months of 2006
may be paid up to the applicable prorated amount of the projected annual bonus
based on annualized results from January 1 through the end of the applicable
period, less a holdback of 35% and 20% for the first six months of 2006 and for
the first nine months of 2006, respectively. The amount of the year end 2006
bonus will be reduced by the amounts of the bonuses previously paid during the
year.

 